DETAILED ACTION
The present office action is in response to claims filed on 07/22/2020.  Claims 1 –64 are cancelled.  Claims 65 – 80 are currently pending in the application.  
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 67 is rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 65 and 66 of U.S. Patent No. 10,487,513.  Although the claims at issue are not identical, they are not patentably distinct from each other because each and every limitation of Claim 67 is recited in Claim 65 of U.S. Patent No. 10,487,513.  Additionally, each and every limitation of Claim 67 is also recited in Claim 66 of U.S. Patent No. 10,487,513.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention 

Claim 65 is rejected under 35 U.S.C. 103 as being unpatentable over O’Hagin (U.S. Patent No. 6,491,579) in view of Austin et al. (U.S. Patent No. 7,424,790) and Daniels (U.S. Pre-Grant Publication No. 2008/0098674).
Regarding Claim 65, O’Hagin shows (Figures 1, 3, and 4):
A ventilation apparatus (85; a hollow tile such as tile 85 may be formed of two generally similar parallel surfaces such as upper surface 108 and lower surface 110 forming a hollow tile of generally similar size and shape to conventional roof tiles such as solid tiles 91, Col. 7, lines 55-59) comprising:
a vent core (the core of 85) comprising a first material (the material in which the core of 85 is made), the first material (the material in which the core of 85 is made) comprising at least one of a metal, plastic, and ceramic (it is implied 85 is made pf a predominately metallic, plastic, or ceramic vent core, as conventional tiles 91 may be produced from any suitable material such as clay concrete, slate, or metal, Col. 6, lines 45-47), wherein
the apparatus (85) comprises a shape (“S” shape of 85, as illustrated in Figures 1 and 3) conforming (as illustrated in Figures 1 and 3, 85 conform to the profile of the roof formed by 91 in all directions) in two dimensions (as illustrated in Figure 3, 85 conforms in both the x and y direction to the roof formed by 91) to a component (91) of a roof (roof formed by the rows of 91 illustrated in Figure 3) of a building (building, Abstract), wherein
the two dimensions (the x and y direction) extend approximately parallel (as illustrated in Figure 3, the S-shaped plane of the roof extends in the x and y direction; it is noted that 85 and 91 are parallel to each other) to a plane (the S-shaped plane of the roof formed by 
the apparatus (85) permits airflow (97) into or out of (via the perforations in 85, as illustrated in Figure 1) the building (building, Abstract) predominately through the plane (the S-shaped plane of the roof formed by the rows of 91, as illustrated in Figure 3) formed by the roof (roof formed by the rows of 91 illustrated in Figure 3).
However, O’Hagin lacks showing a first layer and a second layer, at least one of the first and second layers comprising a second material with at least one different chemical or physical property of the first material, the first layer and the second layer positioned on different sides of the core relative to each other.  
Further, O’Hagin lacks explicitly showing the vent core is predominately metallic, plastic, or ceramic. 
Austin teaches (Figures 1, 2, and 3):
A ventilation apparatus (20) for moving air into or out (as illustrated in Figure 3, air is moved into the building) of a building (roof of the building illustrated in Figure 3), the ventilation apparatus (20) comprising:
a predominantly metallic vent core (galvanized metal, such as aluminum or steel; the material used for the closure 20 and the filler 30 may be a galvanized metal, such as aluminum or steel… in addition, the material should be corrosion resistant to corrosion.  A metallic material, for example, may have a baked-on enamel coating, Col. 9, lines 50-56); and
a layer of material (baked-on enamel coating, Col. 7, lines 42-43) with chemically or physically substantially different properties (an enamel coating has different chemical and physical properties than a galvanized metal) than the core (galvanized metal, such as 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the material in which the vent core is constructed shown by O’Hagin to be metal with a first layer of baked-on enamel coating, as taught by Austin, to provide resistance to corrosion (Austin Col. 9, lines 50-56).  By resisting corrosion, the life-time of the roof is increased, saving the building owner money.
Daniels teaches (Figures 1, 2, and 3A):
A ventilation apparatus (10a) for moving air into or out of a building (as illustrated in Figures 1 and 2), comprising:
a vent core (the core of 11b/14a); and 
at least one layer of material (coating of radiant barrier material, Paragraph 0053; the radiant barrier may also include apertures in venting communication with the apertures of the roof deck 30 and the second openings 14b the vent tile lower plates 12, Paragraph 0053) with chemically or physically substantially different properties (reflects radiant heat away from the roof, Paragraph 0053) than the core (11b may be formed of a metal, clay, a plastic material, or a combination of one or more of the foregoing, Paragraph 0032).  
Further, the radiant barrier material reflects radiant heat away from the roof, Paragraph 0053.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the exterior side of the vent core shown by O’Hagin to include a radiant barrier material, as taught by Daniels, to reflect radiant heat away from the roof.
It is noted the combination of O’Hagin, Austin, and Daniels together teaches the amended claim language of: at least two layers of material (the baked on enamel of Austin and the radiant barrier material of Daniels), wherein the at least two layers of material comprises a first layer (the baked on enamel of Austin) and a second layer (the radiant barrier material of Daniels), the first layer and the second layer positioned on different sides (the baked on enamel is positioned on both sides, therefore the first layer is positioned on the interior side of the core; the radiant barrier material is positioned on the exterior side of the core) of the core (the core of O’Hagin) relative to each other. 

Claim 66 is rejected under 35 U.S.C. 103 as being unpatentable over O’Hagin (U.S. Patent No. 6,491,579), Austin et al. (U.S. Patent No. 7,424,790), and Daniels (U.S. Pre-Grant Publication No. 2008/0098674), as recited in Claim 65 above, further in view of Ferraro et al. (Superhydrophobic What? How Rust-Oleum NeverWet Works, listed on Applicant’s IDS dated 07/22/2020).
Regarding Claim 66, the combination of O’Hagin, Austin, and Daniels teaches:
The at least one layer (baked-on enamel coating, Austin Col. 7, lines 42-43) of the at least two layers (baked-on enamel coating of Austin and radiant heat barrier of Daniels) is on (the enamel coating is baked-on to the galvanized metal, Austin) the vent core (galvanized metal, such as aluminum or steel; the material used for the closure 20 and the filler 30 may be a galvanized metal, such as aluminum or steel… in addition, the material should be corrosion resistant to corrosion.  A metallic material, for example, may have a baked-on enamel coating, Austin Col. 9, lines 50-56).
However, the combination of O’Hagin and Austin lacks teaching the at least one layer exhibits the property of being hydrophobic, super-hydrophobic, icephobic, anti-icing, or any combinations thereof. 
Ferraro teaches:
At least one layer (the Neverwet treatment comprises two layers, the base coat and the top coat, see video on https://www.livescience.com/42461-how-neverwet-coating-works.html starting at 0:44) on (as illustrated in the video, both layers are sprayed directly on the core material) a core material (materials including galvanized metal and aluminum, lines 17-19) and exhibits the property of being hydrophobic, super-hydrophobic, icephobic, anti-icing, or any combination thereof (superhydrophobic treatment, Page 3, line 13; dramatically repels water, ice, and other liquids, Page 3, lines 14-16; keeps the protected surface completely dry and prevents ice formation, Page 2, lines 9-10).
Further, this is a multi-surface liquid-repelling treatment that dramatically repels water, mud, ice and other liquids.  It also guards virtually any surface against corrosion and wear caused by exposure to moisture, Page 3, lines 14-16.  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to substitute the Neverwet treatment for the baked-on enamel, to provide a ventilation apparatus that dramatically repels water, mud, ice and other liquids and guards against corrosion and wear caused by exposed to moisture, because it does no more than yield predictable results of providing corrosion resistance for the galvanized metallic material of the vent core, since it has been held that the simple substitution of one known element for another is likely to be obvious when it does no more than obtain predictable results. 

Allowable Subject Matter
Claims 67 – 80 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding Claim 67, each and every limitation is recited in Claims 65 and 66 of Patent No. 10,487,513 (please see the non-statutory double patenting rejection above for further detail).  
As the prior art does not teach or suggest this combination of limitations, Claim 67 contains allowable subject matter.
Claims 68 – 80 depend from Claim 67 and are allowable for their dependency on Claim 67. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANA K TIGHE whose telephone number is (571)272-9476.  The examiner can normally be reached on Monday - Friday 8:00 - 4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edelmira Bosques can be reached on (571)270-5614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer 
/D. T./
Examiner, Art Unit 3762
11/19/2021

/AVINASH A SAVANI/Primary Examiner, Art Unit 3762